Citation Nr: 1222062	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  The appellant is claiming apportionment on behalf of a child.  

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 Special Apportionment Decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2008, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant and Veteran if further action is required.


REMAND

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.450(a) (2011).

For cases in which hardship is shown to exist, compensation may be specially apportioned between the veteran and his dependents on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for "special" apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and of those dependents on whose behalf the apportionment is claimed, and the special needs of the veteran, his dependents and the apportionment claimants.  Ordinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him while apportionment of less than 20 percent of his benefits would not provide a reasonable amount for any apportionee.  See 38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  

The appellant filed a claim for an apportionment of the Veteran's compensation benefits on behalf of a child, M.W., in February 2008.  The appellant, however, has not included a birth certificate pertaining to the child nor indicated the child's date of birth.  

At the time the appellant's claim was received, the Veteran's combined evaluation for his service-connected disabilities was 20 percent effective March 29, 2002; the Veteran had not claimed any dependents.  The basis of the denial of the apportionment was that the amount of the Veteran's monthly check was so small that any apportionment would be of little practical benefit and would not allow payment of a reasonable amount to any apportionee.  In December 2008, the appellant filed a notice of disagreement and a March 2009 statement of the case was issued which continued the denial on the same basis.  

However, per a March 2009 rating decision, issued 10 days after the statement of the case, the Veteran's combined evaluation for his service-connected disabilities was increased to 50 percent effective January 6, 2009.  Thus, the Veteran's higher compensation level was not considered by the RO in readjudicating the claim for an apportionment.  

Notwithstanding this, in Informal Hearing Presentations submitted on behalf of the Veteran, it is argued that the appellant is not entitled to an apportionment as it would result in undue hardship to the Veteran, but it is also suggested that the child claimed by the appellant is not a "child" born of the Veteran.  In adjudicating the claim, a determination was not made by the RO as to whether M.W. is a "child" born of the Veteran per 38 U.S.C.A. § 101(4)(A).  

Thus, the RO should contact the appellant and request that she submit evidence per 38 C.F.R. § 3.209, which establishes that M.W. is a "child" born of the Veteran.  The RO should then adjudicate the claim of apportionment pursuant to 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.204, 3.209 to establish whether M.W. is a "child" born of the Veteran.  If it is established that M.W. is a "child" born of the Veteran, the claim of apportionment should be readjudicated in light of the increased compensation level to 50 percent effective January 6, 2009.  See 38 U.S.C.A. § 5307(a); 38 C.F.R. §§ 3.450(a), 3.451.

The RO should ensure compliance with the contested claims procedures pursuant to 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500-20.504.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the appellant and request that she submit evidence per 38 C.F.R. § 3.209 which establishes that M.W. is the child of the Veteran.  Please provide a list of the evidence that may be used to establish status as a child of the Veteran

The RO should ensure compliance with the contested claims procedures pursuant to 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500-20.504.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Then, adjudicate the claim of apportionment pursuant to 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 3.204, 3.209, to establish whether M.W. is a "child" born of the Veteran.  If it is established that the claimed child is a "child" born of the Veteran, the claim of apportionment should be readjudicated in light of the increased compensation level to 50 percent effective January 6, 2009.  If the benefit sought is not granted, the appellant and the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


